Exhibit 10.1

 

AGREEMENT OF PURCHASE AND SALE

 

THIS AGREEMENT is made and entered into as of this 30th day of July, 2010 (the
“Effective Date”), by and between EAST WINDSOR LIMITED PARTNERSHIP, LLC, a
Delaware limited liability company with an office and principal place of
business c/o WRT MANAGEMENT, INC., with an office and principal place of
business at One Main Street, Whitinsville, MA 01588 (hereinafter referred to as
“Seller”) and SPECIALIZED TECHNOLOGY RESOURCES, INC., a Delaware corporation
with an office and principal place of business at 10 Water Street, Enfield, CT 
06067 (hereinafter referred to as “Buyer”).

 

W I T N E S S E T H:

 

1.             The Premises.  Reference is made to that certain piece or parcel
of land with a property address of 18 Craftsman Road, East Windsor, Connecticut,
containing, in all, approximately 40.24 acres of land, more or less, which piece
of parcel is shown and designated as Lot 4 on a certain map or plan entitled
“Resubdivision Plan 6 Lot Industrial Subdivision Newberry Road and Craftsman
Road East Windsor, Connecticut Assessor’s Map 15 Blk 19 Lot 12 Zone M-1”
prepared by J.R. Russo & Associates, which map or plan is on file at the office
of the East Windsor Town Clerk as Map #3794  (the “Real Property”), as improved
by a commercial warehouse building containing, in all, approximately two hundred
seventy five thousand (275,000) square feet (the “Building”).  Upon and subject
to the terms and conditions set forth in this Agreement, Seller shall sell to
Buyer, and Buyer shall purchase from Seller, all of Seller’s right, title and
interest in and to the Real Property and the Building, more particularly
described as set forth below, and together with the following:

 

(a)           The fee interest of Seller in the Real Property and the Building;

 

(b)           Any and all fixtures, easements, hereditaments, contract rights
and appurtenances belonging to or inuring to the benefit of Seller and located
on or pertaining to the Real Property and/or the Building, as applicable; and

 

(c)           An appurtenant right to be included in the Deed (as hereinafter
defined) for the use of Craftsman Road for the purpose of access to and from the
Real Property to Newberry Road and the public portion of Craftsman Road, which
appurtenant right shall continue for so long as Craftsman Road is not a public
right of way.

 

All of the above is sometimes hereinafter collectively referred to as the
“Premises”.

 

2.             Purchase Price.  Subject to adjustments as hereinafter provided,
the purchase price (the “Purchase Price”) for the Premises shall be Four Million
Nine Hundred Thousand and 00/100 Dollars ($4,900,000.00).  Such Purchase Price
shall be paid by wire transfer, bank certified check or other good and
immediately available funds as follows:

 

--------------------------------------------------------------------------------


 

(a)           The sum of One Hundred Thousand and 00/100 Dollars ($100,000.00)
by Buyer’s check, subject to collection, shall be deposited by Buyer with First
American Title Insurance Company, CityPlace II, 185 Asylum Street, Hartford,
Connecticut 06103 (“Escrow Agent”) upon the full execution and delivery of this
Agreement (the amount set forth in this Subsection (a) herein referred to as the
“Initial Deposit”); to be held and disbursed in accordance with the terms
hereof.  If Escrow Agent requires any supplemental or additional instructions or
documents, then Seller and Buyer shall promptly provide the same consistent with
the provisions of this Agreement;

 

(b)           Buyer shall make an additional deposit in the sum of Three Hundred
Thousand and 00/100 Dollars ($300,000.00) with Escrow Agent on or prior to the
expiration of the Contingency Period (as hereinafter defined) (the amount set
forth in this Subsection (b) herein referred to as the “Additional Deposit” and
the Initial Deposit together with the Additional Deposit being herein sometimes
collectively referred to as the “Deposit”).

 

If and to the extent that the Initial Deposit or the Additional Deposit (as
hereinafter defined) are held or maintained in an interest-bearing account with
or at the direction of the Escrow Agent, then all interest accrued, earned or
credited thereon shall be and become part of the Deposit and shall be held and
disbursed in accordance with the terms of this Agreement.  If and to the extent
any interest accrues, earned or is credited on the Deposit, such interest shall
be applied to the Purchase Price on the Closing Date for Buyer’s benefit to the
same extent that the Deposit, without any such interest, would be so credited.

 

(c)           The balance of the Purchase Price, or Four Million Five Hundred
Thousand and 00/100 Dollars ($4,500,000.00) subject to closing adjustments shall
be paid to Seller at and upon the Closing (as hereinafter defined) as provided
for below.

 

3.             Closing.  Subject to the terms and conditions of this Agreement,
the closing and transfer of title hereunder (the “Closing”) shall take place at
the office of Buyer’s attorney, Murtha Cullina LLP, Cityplace I, 185 Asylum
Street, Hartford, Connecticut or at such other place within the County of
Hartford and State of Connecticut as Buyer’s lender, if any, may require, on or
before ten (10) days following the expiration of the Contingency Period
(provided Buyer has not elected to terminate this agreement as provided for
below) as mutually agreed upon by the parties (the “Closing Date”).  At Buyer’s
sole option, Buyer may designate an earlier  Closing Date upon five (5) business
days prior written notice to Seller.

 

4.             Contingency Period; Buyer’s Test and Inspection Rights and
Remedies.

 

(a)           Buyer shall have a period of Sixty (60) days from and after the
Effective Date hereof (the “Contingency Period”) to perform, or cause to have
performed, such non-invasive and non-intrusive tests, inspections analyses and
examinations (collectively, the “Tests and Inspections”) as Buyer may desire to
evaluate the suitability of the Premises and the conformance of the same
(including the projected economic performance thereof) with Buyer’s expectations
and requirements, including, but not by way of limitation, the conformity of the
Premises with any and all subdivision and/or resubdivision approvals pertaining
thereto as have been granted by the Town of East Windsor, CT.  At any time on or
before the expiration of the

 

2

--------------------------------------------------------------------------------


 

Contingency Period, Buyer, as its sole and exclusive remedy under this
Section 4(a), shall be entitled, by written notice to Seller, to cancel and
terminate this Agreement, for any reason or for no reason at all, by delivery of
written notice to Seller on or before the expiration of the Contingency Period
(time being of the essence).  If the Buyer has a right to terminate this
Agreement and timely an properly exercises its termination right as provided in
this Section 4(a), then, upon such exercise, the Initial Deposit shall be
returned to Buyer by Escrow Agent, Buyer shall deliver copies of all Tests and
Inspections to Seller at no cost to Seller, and this Agreement shall be and
become null and void in all respects, and each party shall be released from any
further obligation to the other except for those obligations which by their
terms survive the Closing or termination of this Agreement.  Failure to properly
terminate in a timely fashion (time is of the essence with respect to Buyer’s
termination rights) shall be deemed satisfaction of this contingency.

 

Such Tests and Inspections may include, but shall not necessarily be limited to:

 

(i)            Environmental and Structural/Building Systems Tests and
Inspections.  Such non-invasive and non-intrusive investigations of the status
of the Premises (including without limitation, the Real Property and the
Building) as Buyer shall deem necessary in order to determine (i) whether the
Premises (or any property adjacent to the Premises which may pose a threat of
contamination to the Premises) contains any hazardous, toxic or regulated
materials, wastes or substances under any applicable state or federal
environmental laws or regulations, including, but not by way of limitation,
whether the Premises, or any portion thereof, constitutes an “establishment”
under the Connecticut Transfer Act; (ii) whether the physical condition and/or
characteristics (including wetlands investigations) of the Premises are
acceptable to Buyer or suitable for Buyer’s planned uses thereof as a commercial
warehouse building; (iii) the availability, condition and capacity of all
utilities (including without limitation testing of any well and sanitary septic
or sewer system serving the Premises); (iv) the status of governmental approvals
with respect to the Premises, including zoning, subdivision and building
approvals (including any possible designation of the Premises as a
non-conforming use); and (v) structural and building system evaluations of the
Building and its appurtenances and facilities (collectively, together with any
other investigations Buyer may elect to perform, the “Tests and Inspections”).

 

Subject to the conditions and limitations contained in this Agreement, Buyer and
Buyer’s authorized agents are hereby granted reasonable access to the Premises
as shall be necessary to perform any of the Tests and Inspections pertaining
thereto, and thereafter through the Closing on reasonable prior notice to
Seller.  Buyer hereby agrees to cause completion of any such Tests and
Inspections on or before the date which is prior to the expiration of the
Contingency Period.

 

In the event that Buyer’s environmental consultant recommends a Phase II
Environmental Site Assessment (“Phase II”) and/or Invasive Property Testing (as
hereinafter defined), Buyer shall request Seller’s consent by giving Seller at
least seventy-two (72) hours’ advance written notice of the times and dates of
its proposed entry (the “Notification”) and a detailed written description of
the purpose of the entry, the scope of Buyer’s investigation or testing and the
time periods during which it shall take place.  Seller shall then approve or
disapprove Buyer’s request, such approval not to be unreasonably withheld,
conditioned or

 

3

--------------------------------------------------------------------------------


 

delayed.  If approved, the Contingency Period shall be extended for an
additional period to be mutually agreed upon by the parties as deemed reasonably
necessary for the completion and assessment of such additional testing based
upon the estimates of Buyer’s and Seller’s respective environmental
consultants.  “Invasive Property Testing” would be any Tests and Inspections
that would or might impact on the physical condition of the Premises such as
subsurface testing.  Buyer may not expand the scope of its Invasive Property
Testing without supplemental approval from Seller.

 

As a condition to Buyer’s entry on the Premises, Buyer agrees (i) to procure and
maintain a policy or policies of commercial liability insurance covering Seller
for any and all claims for damage to the Premises and/or injury to persons
caused by or resulting from the performance of any environmental or
structural/building systems Tests and Inspections, in amounts reasonably
acceptable to Seller, written with a reputable insurance company licensed to do
business in the State of Connecticut, on an occurrence basis; (ii) to repair and
restore the Premises to its prior condition as shall be necessary as a result of
the performance of the Tests and Inspections; (iii) to obtain all necessary
approvals, permits and licenses, will comply with any applicable statute,
regulation or ordinance, and will conduct their Tests and Inspections in a
reasonable and workmanlike manner; (iv) to bear all costs, expenses, liability
and responsibility in connection with the undertaking of the Tests and
Inspections; (v) to provide Seller, without cost to Seller, with copies of all
documents, including maps, surveys, test results and other data prepared for or
delivered to Buyer and relating to or arising from the Tests and Inspections and
including (without limitation) any test results or results of laboratory
analysis and laboratory tests performed on any samples collected during the
Tests and Inspections and any environmental assessment reports, each within ten
(10) days after Buyer receives such materials from the parties performing such
services for Buyer and if Seller so requests (and this can be done without extra
cost to Buyer), the providers of any such maps, surveys, test results and other
reports (“Reports”) relating to or arising from the Tests and Inspections shall
certify such Reports to Seller; and (vi) to defend, indemnify and hold Seller
harmless against any and all liabilities, losses, claims, demands, damages,
assessments, costs and expenses whatsoever, including (without limitation)
reasonable attorneys and consultants fees (both of which shall be selected by
Seller in its sole discretion), and their disbursements, resulting directly or
indirectly from, arising out of, or relating in any way to the performance of
the Tests and Inspections, any Invasive Property Testing or the presence of
Buyer or its contractors, consultants, employees, agents and subcontractors on
the Premises.  The provisions of this Section shall survive, as an independent
obligation, any termination or cancellation of this Agreement and any sale of
the Premises.

 

(ii)           Premises Documentation and Examination of Terms and Conditions. 
Seller shall deliver the following documentation relating to the Premises to the
Buyer, to the extent the same are in Seller’s possession, on or before that date
which is ten (10) days after the Effective Date: any existing plans and
specifications of the Premises, any warranties for any work or activities
undertaken by Seller, copies of any environmental reports and any traffic
reports.  In addition, Seller shall authorize its surveying/engineering firm to
provide Buyer (at Buyer’s expense) with any documentation in said firm’s
possession relating to the Premises.  To the extent Seller provides Buyer with
any property information (including but not limited to any of the documentation
set forth above) Buyer acknowledges that such data and reports are provided

 

4

--------------------------------------------------------------------------------


 

to Buyer solely as an accommodation to Buyer and Buyer acknowledges and agrees
that (i) Seller is making no representation regarding the condition of the
Premises, environmental or otherwise, or the accuracy or completeness of the
documents or data delivered; and (ii) Buyer is not a party entitled to rely on
any such data.

 

(b)           Title and Survey.  Within thirty (30) days of the Effective Date
hereof (the “Title Examination Period”), Buyer shall perform or cause to be
performed a title examination of the Real Property and obtain, to the extent
desired by Buyer, an A-2 survey (“Buyer’s Survey”) and shall notify Seller not
later than ten (10) days after the expiration of the Title Examination Period
(the “Title Notice Period” and the Title Examination Period plus the Title
Notice Period, collectively, the “Title Contingency Period”) of any defects in
title or matters disclosed by such examination of title and/or Buyer’s Survey by
written notice to Seller which notice (“Title and Survey Notice”) must specify
the reason such matter(s) are not satisfactory and the curative steps necessary
to remove the basis for Buyer’s disapproval.  All matters to which Buyer fails
to give a Title and Survey Notice on or before the expiration of the Title
Contingency Period, or with respect to which a timely Title and Survey Notice is
given but Seller fails to undertake an express obligation to cure as hereinafter
provided, shall be deemed to be approved by Buyer and “Permitted Encumbrances”
as provided below, subject, however, to Buyer’s termination right provided
below.  Except for instruments securing indebtedness of the Seller, Seller shall
have no obligation whatsoever to expend or agree to expend any funds, to
undertake or agree to undertake any obligations or otherwise to cure or agree to
cure any title or survey objections for which Buyer has properly and timely
delivered a Title and Survey Notice, and Seller shall not be deemed to have any
obligation to cure and such objection unless Seller expressly undertakes such an
obligation by a written notice to or written agreement with Buyer given or
entered into on or prior to that date which is ten (10) days after Seller
receives a proper and timely Title and Survey Notice and which recites that it
is in response to a Title and Survey Notice.

 

Subject to the Buyer’s termination right as provided in this Section 4, Buyer
shall be deemed to have approved and to have agreed to purchase the Premises
subject to the following: (i) zoning and building regulations, and any and all
provisions of any ordinance, governmental regulation or public or private law
affecting the Premises; (ii) real estate taxes of the Town in which the Premises
are located and any existing municipal assessment commencing with the payment of
the taxes and/or assessment or installment thereof next coming due following the
date of Closing, which taxes and assessment(s) the Buyer shall, by acceptance of
the deed, assume and agree to pay, subject to adjustment as hereinafter stated;
(iii) any state of facts which an accurate survey of the Premises might
disclose, provided the same does not render the title to the Premises
uninsurable; (iv) any and all assessments for any municipal improvements which
may, on or after the date hereof, be levied against or become a lien on the
Premises; (v) such additional encumbrances and exceptions to title as are set
forth on Schedule A annexed hereto and made a part hereof; and (vi) any matters
disclosed, or which should be disclosed, in the survey and title report to be
obtained by Buyer pursuant to this Section 4 below which are not objected to by
Buyer prior to the end of the Title Contingency Period described above.  All of
the foregoing are referred to herein collectively as “Permitted Encumbrances”.

 

As to matters affecting title or survey to which Buyer timely and properly
delivers a Title and Survey Notice, the Seller shall promptly and in good faith
seek to cure the stated defect, and

 

5

--------------------------------------------------------------------------------


 

shall have the right, on written notice to the Buyer on or before the Closing
Date, to an adjournment of the Closing for a period not exceeding thirty (30)
days within which to cure such stated defect.  If the Seller shall be unable to
convey title to the Buyer at the Closing, or the adjourned closing, in
accordance with the terms of this Agreement, the Buyer shall have the option of
either (i) closing the transaction on the terms herein provided and accepting,
in full satisfaction of the Seller’s obligation hereunder, such title as the
Seller can convey, subject to such nonconformity, or (ii) cancelling this
Agreement, in which event further claims and obligations between the parties
hereto by reason of this Agreement shall be released and discharged except
obligations of Buyer under Section 4(a) above, and this Agreement shall be
deemed terminated.

 

Notwithstanding anything contained herein to the contrary, the Seller may use
any part of the Purchase Price to secure delivery of any instrument required to
enable the Seller to make conveyance as herein provided.  If any work has been
done or material furnished on the Premises at Seller’s request (but expressly
excluding Buyer’s Tests and Inspections) within ninety (90) days prior to
Closing for which a mechanic’s lien could be claimed or filed, the Seller agrees
to deliver to the Buyer at the closing evidence of payment of such claims or
absolute waivers of mechanic’s lien.  Notwithstanding any provision in this
Agreement to the contrary, in the event Seller shall be unable to obtain a
release of any existing mortgage encumbering the Premises at the time of the
closing from the lending institution holding any such mortgage, or any assignee
thereof, either because said lending institution will not release the mortgage
without first receiving payment or because the lending institution has delayed
in providing the release of mortgage, then Buyer agrees to close title
notwithstanding the absence of the release of mortgage, provided the Seller
furnishes the Buyer, at closing, with (i) a “payoff statement” from the
“mortgagee”, as said terms are defined in Section 49-8a of the Connecticut
General Statutes, (ii) a copy of the check evidencing payment in full of the
unreleased mortgage, and (iii) a letter from Seller’s attorney to Buyer
including an undertaking to forward said check to the aforementioned
“mortgagee”; and further provided that Buyer’s title insurance company will
issue a fee and mortgagee policy of title insurance at no additional premium
with no exception for any such mortgage.

 

5.             Adjustments; Closing Documents.

 

(a)           At Closing, all property taxes and utilities, if any, shall be
apportioned as of that date in accordance with the custom of the Hartford County
Bar Association.  Should any tax be undetermined on that date, the last
determined tax shall be used for the purpose of apportionment.  Seller shall pay
in full any utility assessments, fees or similar liens applicable to the
Premises prior to Closing and all state and local conveyance taxes applicable to
the transaction hereunder.

 

(b)           Seller shall endeavor to obtain meter readings on any utilities
payable by Seller on the Closing Date, and if such readings are obtained then
Seller shall pay the bills therefor for the period to the Closing Date.  If
Seller is unable to obtain meter readings as of the Closing Date, utilities
shall be prorated at the Closing Date based upon the most recent utility bills,
and reprorated upon issuance of the actual bills.

 

(c)           All charges and prorations due to or from Seller under any Ground
Lease and any tenant space lease shall be apportioned as of the Closing Date,
including, but not by way

 

6

--------------------------------------------------------------------------------


 

of limitation, rents, land and building taxes, common area maintenance costs and
insurance premiums.  All security deposits held by Seller under any space lease
shall be transferred to Buyer.  Seller shall be credited with any security
deposit posted by it under the Ground Lease and shall assign its rights thereto
to Buyer.  In the event any such charges are incapable of exact computation as
of the Closing (or have not been currently billed by or to Seller with respect
to Ground Lessor or any space tenant), the parties shall make such good faith
prorations as are reasonably possible and shall reconcile accounts as and when
exact figures are or become available.

 

6.             Conditions Precedent to Closing.

 

(a)           Buyer’s obligation to purchase the Premises is contingent upon
each of the following conditions precedent being satisfied or waived in writing
by Buyer:

 

(i)            Title to the Premises shall be free and clear of all encumbrances
or defects other than Permitted Encumbrances;

 

(ii)           Buyer’s ability to obtain an owner’s title insurance policy in
the full amount of the Purchase Price from a title insurance company (the “Title
Company”) of Buyer’s choice, at standard rates, insuring Buyer’s title and
interest in the Real Property and the Building, free and clear of all liens,
encumbrances and exceptions except the Permitted Encumbrances;

 

(iii)          All of Seller’s representations and warranties are true and
correct in all material respects as if made on and as of the Closing Date;

 

(iv)          Seller has performed all of its covenants, agreements and
obligations under this Agreement;

 

(v)           Seller shall have delivered all documentation it is required to
deliver pursuant to the provisions of Section 10(a), below; and

 

(vi)          There shall have been no fire or casualty affecting the Premises
which would enable Buyer to cancel this Agreement in accordance with the terms
hereof.

 

If Seller is unable to satisfy all of the foregoing conditions precedent, Buyer
may waive one or more conditions precedent or terminate this Agreement, in
either event by written notice to Seller within ten (10) business days of the
discovery Seller’s inability to satisfy the subject condition.  If Buyer elects
to terminate this Agreement pursuant to this Paragraph 6, Buyer shall be
entitled to a return of the Deposit by Escrow Agent whereupon all rights and
liabilities of the parties hereto by reason of this Agreement (except those
obligations and liabilities specifically set forth herein to survive
termination) shall be deemed at an end, except that nothing herein contained
shall relieve Seller from liability hereunder for breaches of any conditions
which also constitute covenants.

 

7

--------------------------------------------------------------------------------


 

(b)           The obligation of Seller to sell the Premises and close the
transactions contemplated by this Agreement shall be subject to timely
satisfaction or waiver of the following conditions precedent:

 

(i)            Each representation and warranty of Buyer contained herein shall
be true and correct in all material respects as if made on and as of the Closing
Date.

 

(ii)           Buyer shall have timely delivered to Escrow Agent the balance of
the Purchase Price, subject to adjustments and prorations pursuant to Section 5
above and all other closing deliveries required under Section 10(b).

 

(iii)          Buyer shall not then be in default of any covenant or agreement
to be performed by Buyer under this Agreement.

 

Seller may waive any of the conditions set forth in this Section 6(b) and
proceed to the Closing.  If the conditions set forth in this Section 6(b) are
not satisfied by Buyer, or waived by Seller, then this Agreement shall
terminate, the Deposit, together with all interest accrued thereon shall be paid
to Seller, and the parties shall have no further obligations to each other
except for such provisions that specifically survive the termination of this
Agreement.

 

7.             Seller’s Representations and Warranties. Seller hereby represents
and warrants as to itself and the Premises as follows:

 

(a)           Seller has full power and authority to enter into this Agreement
and to assume and perform all its obligations hereunder, and no further action
or approval by Buyer or any third party is required in order to constitute this
Agreement as a binding and enforceable obligation of Seller, and this Agreement
in fact constitutes the binding and enforceable obligation of Seller;

 

(b)           No petition in bankruptcy (voluntary or otherwise), assignment for
the benefit of creditors, or petition seeking reorganization or arrangement or
other action under Federal or state bankruptcy laws is pending against or
contemplated by Seller;

 

(c)           Seller has not received any written notice, nor has Seller any
actual knowledge, that there is existing or pending any litigation, arbitration,
governmental inquiry claim, condemnation or sale in lieu thereof, with respect
to Seller or any aspect of any of the Premises or that any such action, suit,
arbitration, inquiry, claim, condemnation or sale has, to Seller’s actual
knowledge, been threatened or asserted;

 

(d)           Seller has not received any written notice from any governmental
authority of any proposed change in any statute, law, ordinance or regulation
which shall adversely affect the Premises;

 

(e)           Seller has not received any written notice of any pending public
improvements, liens or special assessments to be made in respect of, or assessed
against the Premises by any governmental authority;

 

8

--------------------------------------------------------------------------------


 

(f)            There are no leases or licenses permitting the occupancy or use
of the Real Property or the Building or any portion(s) thereof entered into by
the Seller; and

 

(g)           To the best of Seller’s knowledge, Seller has received no written
notice from any governmental agency or authority or sub-division thereof of any
violation of any legal requirements applicable to Seller and/or the Premises, or
any portion thereof, including any Environmental Laws (as hereafter defined). 
As used herein, the term “Environmental Law” shall mean any federal, state or
local laws, ordinances and the regulations, policies or publications promulgated
pursuant thereto, all as amended from time to time, relating to the environment,
health and human safety; and

 

(h)           Seller has no actual knowledge that the materials delivered or
made available to Buyer pursuant to Paragraph 4(b) above are not true, accurate
and complete in all material respects; and

 

(i)            Seller has not received any notice, nor has Seller any actual
knowledge, that there are Hazardous Substances located in, on or under the Real
Property or the Building; and

 

(j)            Seller shall not store, manufacture, use or sell any Hazardous
Substances on, in, or from the Real Property or the Building prior to Closing;
and

 

(k)           Seller shall comply, and shall continue to comply, with all
requirements imposed by the Town of East Windsor Planning & Zoning Commission in
connection with the resubdivision approval of the real property of which the
Premises are a part.

 

The representations of the Seller in this Section 7 shall shall survive the
execution and performance of this Agreement and delivery of the Deed for a
period of Twelve (12) months after Closing, provided, however, that the
representations contained in subsection (k) above shall survive for so long as
any requirements imposed upon Seller by the Town of East Windsor Planning &
Zoning Commission relating to the construction and completion of Craftsman Road
have not been satisfied.

 

8.             Representations and Warranties of Buyer.  Buyer hereby represents
and warrants to Seller as follows:

 

(a)           No other or further action by, or approval of, any third party is
required in order to constitute this Agreement as a binding and enforceable
obligation of Buyer, and this Agreement in fact constitutes the binding and
enforceable obligation of Buyer;

 

(b)           No petition in bankruptcy (voluntary or otherwise), assignment for
the benefit of creditors, or petition seeking reorganization or arrangement or
other action under Federal or state bankruptcy laws is pending against or
contemplated by Buyer; and

 

9

--------------------------------------------------------------------------------


 

(c)           That it is knowledgeable and experienced with respect to real
estate such as the Premises and that it will conduct such Tests and Inspections
as Buyer will deem necessary (subject to the provisions of Section 4(a) above)
and, except as otherwise provided herein, will rely solely on (i) its own
expertise and that of its consultants, and (ii) its own knowledge of the
Premises based on its Tests and Inspections in purchasing the Premises and
consummating the transactions contemplated by this Agreement.  Except as
otherwise provided herein or in the documents provided pursuant to
Section 10(a) below, Buyer shall assume the risk that adverse matters and
physical and environmental conditions may not have been revealed by Buyer’s
Tests and Inspections.  Buyer acknowledges that, upon expiration of the
Contingency Period (provided this Agreement has not been terminated subject to
the terms and conditions of this Agreement), Buyer shall be obligated to accept
the Premises in an “AS IS”, “WHERE IS,” and “WITH ALL FAULTS” condition as of
the date of this Agreement, subject to any and all defects (latent and
apparent), and, except as otherwise provided in this Agreement or in any
documents delivered pursuant to Section 10(a) below, without any representation
or warranty of any manner or type from Seller, expressed or implied, including
without limitation any warranties of merchantability, habitability, or fitness
for a particular purpose.  In particular, except as otherwise provided in this
Agreement, Seller makes no representations or warranties regarding the physical
or environmental condition of the Premises or any part thereof; the economic
value, revenues or expenses of the Premises; zoning; covenants, conditions, or
restrictions; laws, codes, ordinances, regulations and requirements; title
condition; or any other matters whatsoever.  Seller is not liable or bound in
any manner by any oral or written statements, representations, or information
pertaining to the Premises furnished by Seller, any real estate broker,
contractor, agent, employee, servant or other person, unless the same are
specifically set forth in this Agreement or in a document delivered pursuant to
Section 10(a) below which is executed by Seller. Buyer acknowledges that the
Purchase Price reflects the “As-Is, Where-Is” (as of the date of this Agreement)
nature of this transaction and any faults, liabilities, defects or other adverse
matters that may be associated with the Premises.  The provisions of this
Section 8(e) shall survive the Closing or sooner termination of this Agreement.

 

9.             Maintenance of the Premises.

 

(a)           Until and through the Closing Date, Seller shall, at its cost and
expense, maintain the Premises in its present condition, subject to ordinary
wear and damage by casualty as provided in (c) below.

 

(b)           Seller shall promptly notify Buyer, in writing, if has actual
knowledge that any of its representations and warranties are or become no longer
true in any material respect or of any other material change which has a
material adverse effect on the physical condition or occupancy of the Premises.

 

(c)           Seller shall have and retain the risk of any loss or damage by
fire or other casualty to the Building and fixtures and improvements on the
Premises until the time of delivery of the Deed (as defined below).  If such
loss or damage occurs and the Seller does not restore such Building and fixtures
and improvements substantially to their former condition then Buyer shall have
the option of (i) terminating this Agreement in which event Buyer shall be
entitled to the return of the Deposit, whereupon the obligations of the parties
under this Agreement shall

 

10

--------------------------------------------------------------------------------


 

end except for such obligations that specifically survive the termination of
this Agreement, or (ii) of accepting the Deed conveying the Premises in
accordance with the other provisions of this Agreement and receiving from Seller
the payment of all proceeds of insurance moneys received and/or an assignment of
all insurance moneys to be recovered on account of such loss or damage. 
Notwithstanding the foregoing, in the event the Building is damaged or destroyed
to an extent of greater than 25% of its fair market value, Buyer shall have the
right to cancel and terminate this Agreement and shall thereupon be entitled to
the return of its Deposit, such right to be exercised within ten (10) days of
its knowledge or notice given in accordance with Section 9(b), above, that any
such damage or destruction has occurred.

 

10.           Delivery of Documents and Purchase Price at Closing.

 

(a)           At Closing, Seller shall deliver (or cause to be delivered) to
Buyer possession of the Premises free of rubbish and debris together with all
keys to the Premises and shall deliver (or cause to be delivered) to Buyer the
following items, each executed, witnessed and acknowledged as appropriate:

 

(i)            A good and sufficient Connecticut form Warranty Deed of the Real
Property and the Building (the “Deed”) sufficient to convey Seller’s fee
interest and ownership in the Real Property and the Building consistent with the
provisions of this Agreement;

 

(ii)           Completed conveyance tax statements and checks in amounts
necessary to pay all real estate transfer or conveyance taxes due in connection
with the conveyance of the Seller’s interest in the Real Property and the
Building hereunder;

 

(iii)          Seller’s affidavit with respect to tenants and parties in
possession and mechanic’s liens or construction activity on the Premises,
sufficient to remove the standard printed title exceptions with respect thereto;

 

(iv)          Seller’s Certification of Non-Foreign Status under Section 1445 of
the Internal Revenue Code;

 

(v)           Assignments of any contracts, contract rights and/or general
intangibles pertaining to the Premises being assumed by Buyer pursuant to the
terms hereof, if any,

 

(vi)          A copy of executed IRS Form 1099-S (the “IRS Form 1099S”); and

 

(vii)         Such other typical and customary documentation as Buyer may
reasonably require.

 

(b)           On the Closing Date, Buyer shall deliver to Seller the following:

 

(i)            The balance of the Purchase Price due and payable hereunder,
which, together with the Deposit to be delivered to Seller by Escrow Agent,
shall constitute the

 

11

--------------------------------------------------------------------------------


 

full Purchase Price payable pursuant to this Agreement, plus or minus
adjustments, as applicable, if at all, in accordance with the terms hereof; and

 

(ii)           Any additional instruments, agreements and other documents, duly
executed by Buyer and witnessed and/or acknowledged where appropriate, as are
typical and customary for transactions of the type contemplated by this
Agreement and as may be necessary or appropriate to consummate such
transactions.

 

11.           Roadway Construction.

 

From and after Closing, Seller shall promptly commence and shall diligently
prosecute to completion, at its own cost and expense, the full and complete
construction, to Town of East Windsor standards and requirements for dedication
and acceptance, of the roadway (the “roadway”)leading from the public portion of
Craftsman Road to Newberry Road (approximately 2,700 linear feet).  Seller shall
use commercially-reasonable efforts to complete such construction, weather and
the availability of materials and any applicable permits permitting, as soon as
practicable, but shall in any event complete the construction of the roadway no
later than June 30, 2011, subject to force majeure.  Seller shall also use
commercially-reasonable efforts to secure full dedication and acceptance of the
same by the Town of East Windsor in accordance with all applicable Town of East
Windsor rules, regulations and procedures governing the same, which obligation
shall be continuing in nature through and including such dedication and
acceptance; provided however, that Seller shall not be required to seek to
compel town acceptance through legal action .  To the extent that such
construction will, or is likely to, interfere with the Buyer’s ingress and
egress to the Premises, including specifically truck traffic, Seller shall
advise Buyer, in advance, of any such projected interference and the scheduling
of the same, but shall, in any event, schedule such construction such that
ingress and egress shall always be maintained on either the east-west or the
north-south leg of the roadway from the Premises to and from Craftsman Road
and/or Newberry Road, as applicable, and any such interference shall be of as
short a duration as reasonably possible (including the phasing of construction
and maintenance of lane availability), construction requirements reasonably
permitting.

 

At Closing, the sum of $800,000.00 from the Purchase Price shall be deposited in
escrow with the Escrow Agent in an interest bearing account as security for
Seller’s obligation to construct and complete the roadway (interest thereon
accruing to Seller) (the “Construction Escrow”), pursuant to an Escrow Agreement
reasonably acceptable to, and entered into by Seller, Buyer and Escrow Agent, to
be executed on or before Closing.  Seller shall have the right to draw down on
the Construction Escrow, against invoices and requisitions from its
contractor(s) subject to the reasonable review and approval of Buyer, in payment
of the costs of construction of the roadway (the “Construction Costs”), as
incurred.  Buyer’s review and approval of disbursements from the Construction
Escrow shall be limited to a right to object, within 48 hours after receiving a
copy of the requisition request, solely on the basis of a good faith claim that
the work for which the disbursement is sought has either not been performed or
has not been performed in accordance with Town standards. In the event the
Construction Costs are in excess of $800,000.00, Seller shall be responsible for
and shall pay the same from its own funds.  At such time as the construction of
the roadway shall have been substantially completed as

 

12

--------------------------------------------------------------------------------


 

evidenced by a written confirmation thereof  from the Town of East Windsor or a
certification from Seller’s engineer (other than any warranty period and formal
dedication and acceptance of the same), any balance of the Construction Escrow
shall be released to Seller.  Upon Seller’s request for such release, Buyer
agrees to execute and deliver to Escrow Agent any instrument in writing
consenting to such release within 48 hours of Buyer’s confirmation that the
roadway has been completed in accordance with the foregoing.

 

Until such time as the roadway has been dedicated to, and accepted by, the Town
of East Windsor as a public street, Seller shall be responsible, at its own cost
and expense, for the continuing maintenance and repair of the same, including
snow plowing and sanding.

 

12.           Default.  If Buyer fails to perform any of its obligations under
this Agreement, Seller’s sole and exclusive remedy shall be termination of this
Agreement and possession of the Deposit, provided, however, that if all or any
portion of the Deposit has not been paid to the Escrow Agent as provided in this
Agreement, the Seller shall have the right and option to bring suit against the
Buyer to recover the Deposit and all interest which has or should have accrued
thereon if such sum had been paid as and when required by this Agreement.  The
parties recognize and agree that the damages that the Seller would incur by
reason of Buyer’s default hereunder would be impractical, difficult or
impossible to determine and ascertain, that the parties hereto have mutually
agreed to agree in advance to liquidated damages payable in such event and that
the parties agree, looking forward, that the Deposit best approximates the
damages Seller will sustain in such event and will adequately compensate the
Seller for any failure of Buyer to perform its obligation under this Agreement.

 

If Seller fails to perform any of its obligations under this Agreement and such
failure continues for more than five (5) business days after notice of such
failure is delivered to Seller by Buyer, Buyer SHALL HAVE THE OPTION, in Buyer’s
sole and unfettered discretion to elect any one of the following remedies:

 

(i)            Paying the balance of the Purchase Price to the Escrow Agent and
seeking specific performance of Seller’s obligation to convey the Premises to
Buyer, together with recovery from Seller of Buyer’s actual costs and expenses
incurred in connection with or by reason of prosecuting any such action,
including reasonable attorneys’ fees; or

 

(ii)           Buyer shall have the right to terminate of this Agreement.  If
the Buyer elects to terminate this Agreement, the Deposit, together with all
interest thereon shall be returned to Buyer by Escrow Agent, and in addition
thereto, Buyer shall have the right to damages for all loss, costs, damages and
expenses that Buyer has suffered or may suffer by reason of Seller’s breach,
including, but not by way of limitation, all costs and expenses of its due
diligence and its reasonable attorney’s fees; or

 

(iii)          Buyer may waive Seller’s breach or default and proceed to
Closing.

 

Notwithstanding anything contained in this Agreement to the contrary, in no
event shall either party be liable to the other for any consequential, indirect,
punitive or exemplary damages.

 

13

--------------------------------------------------------------------------------


 

13.           Notices.  Any notice provided for by this Agreement and any other
notice or communication which either party may wish to send to the other shall
be in writing and sent by United States registered or certified mail, return
receipt requested, or Federal Express or other recognized overnight courier, in
a properly sealed envelope and postage prepaid, addressed to the party to which
such notice or communication is intended, at such party’s address set forth
above or at any other address or to any additional person(s), firm(s) or
entity(ies) designated by a party and provided in writing by such party to the
other party by notice complying with this Section.  Any such notice shall be
deemed to have been given upon receipt by the addressee, or upon such
addressee’s refusal to accept delivery, or upon return to sender due to
impossibility of delivery.

 

14.           Effect.  This Agreement contains the entire agreement by and
between the parties hereto concerning this transaction, and supersedes any and
all previous agreements, written or oral, between said parties and concerning
this transaction.

 

15.           Survival.  The provisions of this Agreement expressly stating that
they survive the Closing shall survive the Closing and shall not merge with the
Deed to be delivered at the Closing.

 

16.           Modification.  There may be no modification of this Agreement
except in writing and signed by the parties hereto.

 

17.           Assignment.  No right or obligation arising under this Agreement
may be assigned by either party hereto without the prior written consent of the
other party, provided, however that Buyer may assign this Agreement and the
rights of Buyer to take title to the Premises hereunder to any entity designated
by Buyer, freely and without consent, but upon written notice to Seller.

 

18.           Succession.  The rights and obligations contained herein shall
inure to the benefit of and be binding upon the respective successors and
permitted assigns of the parties hereto.

 

19.           Severability.  It is understood and agreed by the parties that if
any part, term or provision of this Agreement is held by any court to be
invalid, illegal or in conflict with any applicable law, the validity of the
remaining portions or provisions of this Agreement shall not be affected, and
the rights and obligations of the parties shall be construed and enforced as if
this Agreement did not contain the particular part, term or provision held to be
invalid, illegal, or in conflict with any applicable law.  Connecticut law shall
govern all provisions of this Agreement.

 

20.           Brokers.  Buyer and Seller each represent and warrant to each
other that they have dealt with no broker or other real estate agent with
respect to this transaction, other than Cushman & Wakefield of Connecticut, Inc.
(as to Buyer) and CB Richard Ellis — N.E. Partners, LP (as to Seller)
(collectively, the “Brokers”).  Seller shall pay the commission(s) due to
Brokers at Closing, or as otherwise required by any agreement to which Seller is
a party.  Each party hereto (the “indemnifying party”) agrees to indemnify,
defend and hold the other harmless from any claim for a commission made by any
other broker or agent by virtue of dealings had with the indemnifying party,
said indemnity to include reasonable attorney’s fees.

 

21.           Escrow Agent.  Seller and Buyer each hereby appoint First American
Title Insurance Company, CityPlace II, 185 Asylum Street, Hartford, CT  06103 as
Escrow Agent (the

 

14

--------------------------------------------------------------------------------


 

“Escrow Agent”) to receive, hold and disburse the Initial Deposit, any
Additional Deposit and the Deposit, pursuant to the terms hereof.  By its
signature hereto, Escrow Agent hereby agrees to accept, hold and disburse the
Deposit for the account of Seller and/or Buyer, as applicable, with the Deposit
to be maintained by Escrow Agent in an FDIC insured segregated account
identified as such to the reasonable satisfaction of Seller and Buyer.  Seller
and Buyer agree that Escrow Agent is acting as only a stakeholder and shall be
entitled to conclusively rely upon any written instruction signed by both Seller
and Buyer.  In the event of any dispute between Seller and Buyer concerning the
disposition of the Deposit or any component thereof, Escrow Agent’s sole
responsibility shall be to deposit the same with a court of competent
jurisdiction for a determination of the rights of the parties with respect
thereto, and upon such deposit, Escrow Agent’s duties and obligations shall come
to an end and be deemed fulfilled in all respects.  Escrow Agent shall use
normal and customary diligence in its care and custody of the Deposit, and shall
be liable hereunder for its gross negligence or willful acts or omissions in its
handling of the Deposit.

 

22.           Attorneys’ Fees. In the event any suit, action or proceeding is
instituted by any party in connection with the breach, enforcement or
interpretation of this Agreement, the prevailing party therein shall be entitled
to the award of reasonable attorneys’ fees and related costs, in addition to
whatever other relief the prevailing party may be awarded.

 

23.           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original, and
such counterparts shall together constitute but one and the same Agreement.

 

24.           Review; Interpretation.  Each party to this Agreement has
carefully reviewed this Agreement, is familiar with the terms and conditions
hereof, and was advised by legal counsel of his or its own choice with respect
thereto.  This Agreement is the product of negotiation among the parties hereto
and is not to be interpreted or construed strictly in favor of (or against) any
party hereto.

 

25.           No Partnership or Joint Venture. Nothing contained in this
Agreement shall be construed to create a partnership or joint venture
relationship among Seller and Purchaser.

 

26.           Headings; Constructions.  The headings which have been used
throughout this Agreement have been inserted for convenience of reference only
and do not constitute matter to be construed in interpreting this Agreement. 
Words of any gender used in this Agreement shall be held and construed to
include any other gender, and words in the singular number shall be held to
include the plural, and vice versa, unless the context requires otherwise.  The
words “herein”, “hereof” or “hereunder” when used in this Agreement shall refer
to the entire Agreement and not to any particular provision or section.  If the
last day of any time period stated herein shall fall on a day other than a
business day, then the duration of such time period shall be extended so that it
shall end on the next succeeding day which is a business day.

 

27.           Further Acts.  In addition to the acts recited in this Agreement
to be performed by Seller and Buyer, Seller and Buyer agree to perform or cause
to be performed before or after the

 

15

--------------------------------------------------------------------------------


 

Closing any and all such further acts as may be reasonably necessary to
consummate the transactions contemplated hereby.

 

28.           Waiver.  The waiver or failure to enforce any provision of this
Agreement shall not operate as a waiver of any future breach of such provision
or any other provision hereof.  No waiver shall be binding unless executed in
writing by the party making the waiver.  The failure of either party to insist
on strict compliance with any of the terms, covenants, or conditions of this
Agreement by the other party shall not be deemed a waiver of that term,
covenant, or condition.

 

IN WITNESS WHEREOF, the parties have hereunto set their hands and seals, and to
a duplicate instrument of the same tenor, as of the day and year first above
written.

 

Witnesses:

 

 

SELLER:

 

EAST WINDSOR LIMITED PARTNERSHIP, LLC

 

 

 

 

 

 

 

 

 

By:

/s/ Leonard Jolles

 

 

 

Leonard Jolles

 

 

 

Its Managing Member

 

 

 

 

 

BUYER

 

SPECIALIZED TECHNOLOGY

 

RESOURCES, INC.

 

 

 

 

 

 

 

 

By:

     /s/ Robert S. Yorgensen

 

 

Name: Robert S. Yorgensen

 

 

Title: Vice President and President-Solar

 

 

 

 

 

 

 

The undersigned hereby accepts its
designation as Escrow Agent hereunder
and acknowledges receipt from Buyer
of the Initial Deposit in the amount of
$100,000.00.

 

 

 

 

 

By:

 

 

 

 

 

    Name:

 

 

 

    Title

 

 

Date:  July 30, 2010

 

 

 

 

 

 

16

--------------------------------------------------------------------------------